DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 10/26/2020.  Currently, claims 1-28 are pending, with claims 1-9, 20-25 remaining as previously withdrawn.
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered.  Applicant’s amendments overcome the prior rejections under 35 U.S.C. 112.  Those rejections are withdrawn.  Applicant’s arguments with respect to the rejection of claim 10 under 35 U.S.C. 102 to Tieck are not persuasive.  The rejection is maintained.  Newly presented claims are rejected in light of new art found, which are also applied against some of the previously presented claims.
With regard to Tieck, the applicant argues that Tieck teaches a reverse process than what is claimed.  The examiner agrees that the matched filter is generated based upon the delivery configuration.  However, the filters are generated and stored [0062] in a filter table (902), retrieved for use via the selection module (906), once the filter is applied, the detection process determines if the output is within specific ranges or threshold conditions [0081], and the control module adjusts the pumps based upon the output, thus performing the delivery using retrieved data stored in association with one instance [0083-0084].  Due to the steps being a loop [0084], the process is repeated.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0051573 to Tieck et al.
Regarding claim 10, Tieck discloses a method for medical delivery using one instance of a component from a plurality of instances exhibiting variation among the plurality of instances, the method comprising:
receiving the one instance of the component ([0027] a characteristic of the infusion device is sensed (“received”), the characteristic is the “instance”; the instances include any of length, diameter of tubing, size of the reservoir, length and or volume of reservoir, type of infusion set and/or cannula which each would exhibit variations among different devices, or any other physical configuration of infusion device 200 or 802);

configuring a medical delivery device according to the retrieved data ([0061] the control module 804 dynamically selects and applies the matched filter associated with the current delivery mode or configuration); and
performing the medical delivery using the configured medical delivery device ([0080] matched filter is based on current delivery mode or configuration; control module 804 obtains information identifying type and/or size of reservoir, type of infusion set, etc.; obtains delivery rate; then is operated in basal or bolus depending on delivery mode).
Regarding claim 11, Tieck discloses the method of claim 10 wherein the medical delivery comprises drug delivery to a patient ([0055] 816 reservoir holds insulin).
Regarding claim 12, Tieck discloses the method of claim 10 wherein the one instance of the component comprises an instance of a drug cartridge. ([0027] particular type and size of reservoir)
Regarding claim 13, Tieck discloses the method of claim 10 wherein the retrieved data includes at least one feature of the instance of a drug cartridge that varies among the plurality of instances of the drug cartridges. ([0027] type, length, diameter, volume are all features that vary; [0061] discloses multiple infusion sets with differing dimensions)
Regarding claim 14, Tieck discloses the method of claim 13 where the at least one feature comprises a physical dimension of the instance. ([0027] size including length, diameter, and volume are physical dimensions (e.g. second infusion set with tubing length)

Claim(s) 10-13, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,978,335 to Arthur, III.
Regarding claim 10, Arthur, III discloses:
A method for medical delivery using one instance of a component from a plurality of instances exhibiting variation among the plurality of instances (column 2 lines 55-63, a syringe containing a medicament that can be varied, the medicament is the variation of instances), the method comprising:
receiving the one instance of the component of the plurality of instances (column 2 line 48: syringe is inserted into chamber);
retrieving data that was stored in association with the one instance (column 2 line 45: bar code on syringe is read via reader on pump);
configuring a medical delivery device according to the retrieved data (column 2: line 44-46: the bar code programs the pump for the specific medicant in the syringe and patient); and
performing the medical delivery using the configured medical delivery device (column 2 lines 66-68, infusion pump administers prescribed dosage).
Regarding claim 11, Arthur, III discloses The method of claim 10 wherein the medical delivery comprises drug delivery to a patient (column 2 lines 53-66).

Regarding claim 13, Arthur, III discloses the  method of claim 10 wherein the retrieved data includes at least one feature of the instance of a drug cartridge that varies among the plurality of instances of the drug cartridges. (column 2 lines 58-59)
Regarding claim 26, Arthur, III discloses a method for medical delivery using one instance of a component from a plurality of instances exhibiting variation among the instances (column 2 lines 55-63, a syringe containing a medicament that can be varied, the medicament is the variation of instances), the method comprising:
receiving the one instance of the component (column 2 line 48: syringe is inserted into chamber), the component comprising a tag (32):
using the tag (32), retrieving data that was stored in association with the one instance (via 30; column 2 line 45: bar code on syringe is read via reader on pump);
configuring a medical delivery device according to the retrieved data (column 2: line 44-46: the bar code programs the pump for the specific medicant in the syringe and patient); and
performing the medical delivery using the configured medical delivery device . (column 2 lines 66-68, infusion pump administers prescribed dosage).
Regarding claim 27, Arthur, III discloses The method of claim 26 wherein the data is stored on the tag (column 2 line 41-45, 60-62).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieck in view of US 2003/0233070 to De Le Serna et al.
Regarding claim 15, Tieck discloses applicant’s basic inventive concept substantially as claimed as disclosed above, but does not disclose wherein the physical dimension comprises an orifice dimension of the drug cartridge.  However, Tieck discloses that in addition the length, volume, diameter, and type of reservoir, and length and diameter of tubing and cannula, or any other physical configuration of the infusion device.
De La Serna discloses an autoinjector.  De La Serna discloses configuring the autoinjector based upon the amount of force needed to properly inject the fluid, based upon dimensions of the device including needle gauge (which would give the dimension of the orifice of the device), and  the internal diameter of the reservoir, and the viscosity of the type of fluid within. [0007]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to retrieve data including the dimensions of the orifice of the cartridge when configuring the medical device in order to know the amount of force or other operational features needed in order to make a proper infusion.
Regarding claims 17-19, Tieck discloses applicant’s basic inventive concept substantially as claimed as disclosed above, but does not disclose comprising configuring an automatic injection device according to the retrieved data; wherein configuring the 
De Le Serna discloses an autoinjector device.  The autoinjector force profile and velocity profiles (amount of force  and rate within a desired time, [0007]) is determined based upon based upon dimensions of the device including needle gauge, and the internal diameter of the reservoir, and the viscosity of the type of fluid within, in order to assure proper delivery of the fluid [0007] while minimizing patient discomfort [0010].
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to use the method for delivery with an autoinjector and further to determine a force and/or velocity profile based upon the received data of the instances in order to ensure proper delivery of the fluid being delivered while minimizing patient discomfort.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur, III in view of US 2014/0148708 to Cosentino et al.
Regarding claim 28, Arthur discloses the method of claim 26 substantially as claimed as disclosed above, but further does not disclose wherein the tag specifies a Uniform Resource Identifier, and the URI is used to retrieve the tag.
Cosentino discloses a system and method for wound management, including a wound management patch (302).  The patch may include a bar code (306) or other codes (QR code, Aztec code), which includes identifying information about the patch, patient, or purchaser of the patch.  The code may also include a Uniform Resource Locator (which is a species of a Uniform Resource Identifier) which is readable by a handheld device or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783